Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 2, 2018

                                      No. 04-17-00782-CR

                                     Arthur Lee KIMBEL,
                                           Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                From the 216th Judicial District Court, Gillespie County, Texas
                                    Trial Court No. 6234
                       Honorable N. Keith Williams, Judge Presiding


                                         ORDER
        Appellant’s court-appointed attorney has filed a brief and motion to withdraw pursuant to
Anders v. California, 386 U.S. 738 (1967), in which he asserts there are no meritorious issues to
raise on appeal. Counsel certifies he served copies of the brief and motion on appellant,
informed appellant of his right to review the record and file his own brief, informed appellant of
his right to seek discretionary review should the court of appeals declare the appeal frivolous,
and provided appellant with a form for requesting the record and explained to appellant the
procedure for obtaining the record. See Kelly v. State, 436 S.W.3d 313, 319 (Tex. Crim. App.
2014); Nichols v. State, 954 S.W.2d 83 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State,
924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). On June 27, 2018, appellant
filed the form motion, requesting a copy of the clerk’s record and reporter’s record.

        We therefore GRANT appellant’s request for a copy of the clerk’s record and reporter’s
record. If appellant desires to file a pro se brief, we ORDER that he do so on or before August
16, 2018. If appellant files a timely pro se brief, the State may file a responsive brief no later
than thirty days after appellant’s pro se brief is filed in this court.

       We further ORDER the motion to withdraw filed by appellant’s counsel held in
abeyance pending further order of the court. See Penson v. Ohio, 488 U.S. 75, 80-82 (1988)
(holding that motion to withdraw should not be ruled on before appellate court independently
reviews record to determine whether counsel’s evaluation that appeal is frivolous is sound);
Schulman v. State, 252 S.W.3d 403, 410-11 (Tex. Crim. App. 2008) (same).
       We further order the clerk of this court to serve a copy of this order on appellant, his
counsel, the attorney for the State, and the clerk of the trial court.



                                                   _________________________________
                                                   Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of July, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court